UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6434


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PAULETTE MARTIN, a/k/a Paulette Murphy,          a/k/a   Paulette
Akuffo, a/k/a Paula Murphy, a/k/a Auntie,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:04-cr-00235-RWT-1)


Submitted:   September 15, 2016            Decided:    October 4, 2016


Before GREGORY,   Chief   Judge,   and   MOTZ   and   DUNCAN,   Circuit
Judges.


Vacated and remanded by unpublished per curiam.


James Wyda, Federal Public    Defender, Baltimore, Maryland; Sapna
Mirchandani, OFFICE OF THE     FEDERAL PUBLIC DEFENDER, Greenbelt,
Maryland, for Appellant.      Debra Lynn Dwyer, Assistant United
States Attorney, Baltimore,   Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Paulette Martin appeals the district court’s order denying

her 18 U.S.C. § 3582(c)(2) motion seeking a sentence reduction

under Amendment 782.          The parties dispute Martin’s eligibility

for   a     sentence   reduction     and       whether   such    a   reduction     is

warranted      in   light    of    the   § 3553(a)       factors     and   Martin’s

postsentencing conduct.           In denying the motion, the court simply

checked the “DENIED” box on the form order, offering no reason

for the denial.         Martin contends that the court procedurally

erred in failing to identify a reason for denying her sentence

reduction motion.          Under the unique circumstances of this case,

we agree.

      “We     review   a    district     court’s     grant      or   denial   of     a

§ 3582(c)(2) motion for abuse of discretion.                    But the question

of whether a court ruling on a § 3582(c)(2) motion must provide

an individualized explanation is one of law that we consider de

novo.”      United States v. Smalls, 720 F.3d 193, 195 (4th Cir.

2013) (citation omitted).           In deciding whether to grant a motion

for a sentence reduction, the court must first determine whether

the defendant is eligible for the reduction, consistent with

U.S. Sentencing Guidelines Manual § 1B1.10 and then “consider

whether the authorized reduction is warranted, either in whole

or in part, according to the factors set forth in § 3553(a),”

Dillon v.     United   States,     560 U.S. 817,   826    (2010),    “to     the

                                           2
extent that they are applicable,” 18 U.S.C. § 3582(c)(2).                               The

court     may     also    consider        “post-sentencing           conduct     of    the

defendant       that     occurred     after     imposition       of     the     term     of

imprisonment”      in     determining      whether,       and   to    what     extent,    a

sentence        reduction      is    warranted.             USSG       § 1B1.10        cmt.

n.1(B)(iii).

       Martin argues that it is impossible to determine whether

the district court abused its discretion in denying her motion

for a sentence reduction because it provided no reason for the

denial.      We have held that, absent a contrary indication, it is

presumed that the district court has considered the § 3553(a)

factors and other “issues that have been fully presented for

determination.”          United States v. Legree, 205 F.3d 724, 728-29

(4th Cir. 2000) (internal quotation marks omitted).                            Moreover,

“in    the     absence    of   evidence     a     court    neglected     to     consider

relevant factors, the court does not err in failing to provide a

full explanation for its § 3582(c)(2) decision.”                          Smalls, 720
F.3d at 196.        However, the sole issue in Legree and Smalls was

not the defendant’s eligibility for the reduction but whether

the    district     court      abused     its   discretion       in    assessing        the

§ 3553(a) factors and the defendant’s postsentencing conduct.

       Martin’s case is of an entirely different species.                             Here,

we    cannot    determine      in   the   first    instance     whether        the    court

concluded that Martin was ineligible for a sentence reduction

                                            3
or,   alternatively,           whether    the      court        decided      that       such    a

reduction was unwarranted in light of the § 3553(a) factors and

Martin’s postsentencing conduct.                   Because the parties presented

fully developed, nonfrivolous arguments as to both steps of the

sentence       reduction    inquiry,     we       can    only    speculate        as    to     the

basis for the district court’s decision.

      Ultimately,        the    district      court’s      sparse         order   leaves        us

unable    to    assess     whether    the     court      abused       its    discretion        in

denying    Martin’s       motion.        While      we    take       no    position      as    to

whether Martin can or should receive a sentence reduction under

Amendment 782, we vacate the district court’s order and remand

for   further     consideration       consistent          with       this    opinion.          We

dispense       with     oral    argument      because          the    facts       and     legal

contentions       are    adequately      presented        in    the       materials      before

this court and argument would not aid the decisional process.



                                                                  VACATED AND REMANDED




                                              4